DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed before this action comply with 37 CFR 1.97(c) because they include the fee set forth in 37 CFR 1.17(p).  Accordingly, they have been considered.



Claim Rejections - 35 USC § 112
Claims 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “the first and the second memory tier being coupled to each other through a first interconnect; . . . the embedded controller being coupled to the first memory tier through a second interconnect and to the second memory tier through a third interconnect[.]”  No support is found for the recited three interconnects.  Applicant cites figure 5 for support, but lines 233-237 of figure 5 are not described in the specification as “interconnects”.  The specification states: “The data stream segregator 113 can generate multiple data access streams (e.g., 233 to 238) in accordance with the data access requests 231 and access characteristics of the requests.”  Specification paragraph 0162.  No other support is found for a “first interconnect” connecting the first and second memory tiers, or a “second interconnect” and “third interconnect” connecting the controller to the first and second tiers respectively.  While there may be implicit support for some way of transmitting data between the items in figure 5 based on the streams of figure 5, the claim language implies direct/dedicated connections between the controller and memory tiers based on the “streams” 233-238 which are not supported.
Claim 18 recites: “directing both the first and the second data stream to a first memory tier via a first direct interconnect between the controller and the first memory tier; transferring the second data stream from the first memory tier to a second memory tier via a second direct interconnect between the first and the second memory tier, the second memory tier having direct interconnect between the controller and the second memory tier[.]”  No support is found for a “direct” interconnection between a controller and each of the three memory tiers.  Applicant cites figure 5 for support, but lines 233-237 are not described in the specification as direct interconnects.  The specification states: “The data stream segregator 113 can generate multiple data access streams (e.g., 233 to 238) in accordance with the data access requests 231 and access characteristics of the requests.”  Specification paragraph 0162.  No other support for direct interconnects between a controller and each of the three memory tiers are asserted in applicant’s remarks and none are found in the specification.  
All dependent claims are rejected as containing the material of the claims from which they depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 18, 20-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harari (US 2013/0111113), Hayashida (US 2018/0260135, filed March 2017, different assignee), and Graham (US 9,535,740; published Jan 2017), and Gorobets (2013/0024609).
1. A memory component, comprising: 
integrated circuit memory dies having plurality of memory units, each die having at least one memory unit, and (“A NAND controller for interfacing between a host device and a flash memory device (e.g., a NAND flash memory device) fabricated on a flash die is disclosed”  Harari Abstract.  “For the purposes of this disclosure, a "NAND flash memory device" is defined as electronic circuitry including a plurality of NAND flash memory cells and any necessary control circuitry (e.g. circuitry for providing a flash-type interface) for storing data within the NAND flash memory cells.”  Harari paragraph 0079.  “Returning to the drawings, as also shown in FIG. 9, the controller 300 includes one or more flash memory device-side NAND interface(s) 335 for interfacing with one or more NAND flash device(s) 330 (e.g., 1-8 memory dies).”  Harari paragraph 0111.) the memory unit dies including a first memory tier having a first (The previously cited art does not expressly teach a first tier with a first access speed and a second tier with a second access speed.
Hayashida teaches: “In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping "cold" data onto lower performance media and mapping "hot" data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores "cold" data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores "hot" data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).”  Hayashida paragraph 0026.  See also Hayashida figure 1.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hayashida before the effective filing date because using different tiers allows faster accesses of more often used data, thereby preventing a larger number of slow accesses.) the first and the second memory tier being coupled to each other through a first interconnect; (See Hayashida figure 1A.  Note that all NAND dies are “coupled to each other” through “interconnects” of figure 1A via the controller.) an embedded controller comprising a serial communication interface, the embedded controller being coupled to the first memory tier through a second interconnect and to the second memory tier through a third interconnect, the embedded controller constructed in a die separated from the integrated circuit memory dies (See Hayashida figure 1, items 114 separated from items 122/124/126/128a and showing separate connections between the controller and memories.  “FIG. 1A is a block diagram of an integrated heterogeneous solid state drive including a PCIe interface, according to one embodiment of the invention.”  Hayashida paragraph 0009.  “Controller 114 is coupled to each of NVM devices 122, 124, 126, and 128 through a PCIe connector 116, and is coupled to a connector 112 of integrated drive 100 through a PCIe connector 118.”  Hayashida paragraph 0019.  Note that PCIe is a serial interface for sending/receiving packets.) and an integrated circuit package that encapsulates the embedded controller and the integrated circuit memory dies; (“According to some embodiments, the presently disclosed system further includes (c) a common packaging, wherein the flash memory device and the controller are both provided within the common packaging.” Harari paragraph 0047. Hayashida also teaches: “FIG. 1A is a block diagram of an integrated heterogeneous solid state drive (or integrated drive) 100, according to one embodiment of the invention. In one embodiment, integrated drive 100 has a form factor of a standard storage disk.”  Hayashida paragraph 0017.  See Hayashida figure 1 showing item 100 to include items 114 (controller), 122, 124, 126, and 128 (NVM’s of different types). See also Hayashida figure 1A showing a PCIe card.) wherein the embedded controller is configured to at least: 
receive a first, a second and a third data stream, via the serial communication interface, from a serial connection outside of the integrated circuit package; (“In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).” Hayashida paragraph 0026.  
The previously cited art does not expressly teach that received/stored data is streaming. 
Gorobets teaches: “In another embodiment, units of data are sorted according to their temperatures into different block streams such that the blocks in each operating stream only involves data of similar temperature. The goal is to separate hot data from cold data as soon as possible and at every opportunity. The hot data and cold data have different obsolescence and garbage collection/relocation schedules. For example, hot data will become obsolete faster and require more frequent garbage collection/rewrites. When the cold data are not mixed in with the hot data, it will not incur unnecessary rewrites.”  Gorobets paragraph 0188. “[0075] FIG. 9 illustrates schematically the data path between the SLC portion and the MLC portion in a 2-layer data storage system. The first layer is the main input buffer for incoming data and operates on the SLC portion 410 of a NAND memory which is faster/higher-endurance/higher-cost memory compared to the MLC portion 420. The second layer is the main data archive storage and operates on the MLC portion which is slower/lower-endurance/lower-cost memory. [0076] The main operations in such system are labeled in FIG. 9 are as follows: [0077] 1. Host data or control data write to SLC portion . . . [0079] 3. Host data direct write to MLC portion, usually used for long sequential writes [0080] 4. Data move from SLC to MLC portion, aka folding[.]” Gorobets paragraph 0075-0080.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Gorobets because separation of streams avoids garbage collection thereby preventing overhead and unnecessary writes that would wear the memory.) direct both the first and the second data stream to the first memory tier via the (“Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM.” Hayashida paragraph 0026.) transfer the second data stream from the first memory tier to the second memory tier via the first interconnect; (“In the FIG. 2D embodiment, a namespace 272, which includes a namespace portion 272a and a write buffer 272b, and a namespace 274, which includes a namespace portion 274a and a write buffer 274b, have been defined to have low latency write operations. The controller created namespaces 272 and 274 to include write buffers 272b and 274b, respectively, to satisfy the defined parameter of low latency write operations. After data has been received from outside the integrated device and written to write buffer 272b, the controller autonomously moves the data to namespace portion 272a in eMLC device 242 (as shown by arrow 280). Namespace 274, as viewed by a user or host, has low latency yet also satisfies a parameter of high capacity by the controller autonomously moving data from write buffer 274b to namespace portion 274a in NVM device 236 (as shown by arrow 282).”  Hayashida paragraph 0027. See also Hayashida figure 2D showing a direct connection between NVRAM and eMLC.) and direct the third data stream to the second memory tier via the third interconnect (“The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246)” Hayashida paragraph 0026.) 
2. The memory component of claim 1, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (“Thus, the inter-die interface includes the necessary physical elements (pads, output and input drivers, etc) for interfacing between the two distinct units of electronic circuitry residing on separate dies.”  Harari paragraph 0091.  See also Hayashida figure 1.)
5. The computing system of claim 2, wherein 
the memory units include flash memory in the second memory tier. (See rejection of claim 1.  NAND is a type of flash memory.)
6. The memory component of claim 1, wherein 
the first data stream is detected by the controller to require more frequent access than the third data stream; and the second data stream is detected by the controller to require higher access performance than the third data stream. (“FIG. 2C is a diagram of a distributed namespace in an integrated heterogeneous solid state drive, according to one embodiment of the invention. In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).” Hayashida paragraph 0026.  See also Hayashida figures 2A-2D and paragraph 0027.)
7. The memory component of claim 1, wherein 
the embedded controller is configured to store status information of the integrated circuit memory dies; (“When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.) the commands further include a command to retrieve status of the integrated circuit memory dies; and the embedded controller is configured to transmit the status information using the second packets.  (“The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read.”  Harari paragraph 0144.)
18. A method, comprising: 
receiving, in a controller embedded in an integrated circuit package, a first, a second and a third steam from a serial connection outside of the integrated circuit package; directing both the first and the second data stream to a first memory tier via a first direct interconnect between the controller and the first memory tier; transferring the second data stream from the first memory tier to a second memory tier via a second direct interconnect between the first and the second memory tier, the second memory tier having slower access speed than an access speed of the first memory tier; and directing the third data stream to the second memory tier via a third direct interconnect between the controller and the second memory tier, wherein the integrated circuit package encapsulates the controller and the first and second memory  tiers. (See rejection of claim 1.)
20. The method of claim 18, further comprising: 
maintaining, in the controller, status information of integrated circuit dies encapsulated within the integrated circuit package; and providing the status information in response to a command converted from the first packets. (See rejection of claim 7.)
21. (New) The method of claim 18, wherein 
the integrated circuit memory dies include multiple dies connected to the embedded controller in parallel.  (See rejection of claim 2.)
24. (Previously Presented) The method of claim 21, wherein
the memory units include flash memory in the second memory tier. (See rejection of claim 5.)
25. (New) The method of claim 18, wherein 
the commands further include a read command to retrieve data from one or more of the memory units; and the embedded controller is configured to transmit the data retrieved according to the read command via first packets. (“Turning first to FIG. 10C, the ONFI HIM 3480 of this embodiment receives a read command from a host controller through an ONFI bus 3490. The ONFI HIM 3480 can operate in an asynch or a source synch mode and communicates the read command to a command FIFO 3540 via signal multiplexors 3500, 3530. (The ONFI HIM 3480 can be used in an async mode and source sync mode using the Async and ONFI source sync components 3510, 3520, respectively.) The ONFI HIM 3480 also stores the address received from the host controller in a logical unit number ("LUN") address FIFO 3550. (The NAND controller in this embodiment supports multiple logical units, which are treated as independent entities that are addressable by LUN addresses.) The command and address are read from the FIFOs 3540, 3550 into a command and data controller 3560, which synchronizes these items. The command and data controller 3560 then sends an interrupt to the system register controller 3570, which generates an interrupt to the ARC600 microcontroller. The ARC600 microcontroller then reads the LUN address from the register in the system register controller 3570, and the process of reading data from the flash memory device(s) is as described above. When all the read data is written to the DRAM, the ARC600 microprocessor program the status register in the system register controller 3570 to inform the ONFI HIM 3480 that the data is ready to be read. The ONFI HIM 3480 then reads the data through the HDMA 3580 using the read request control unit 3585. The read data is stored in the read data FIFO 3590, which is partitioned for each LUN 3595. Once that is done, a ready indicator is stored in the status register, and the data is streamed to the host controller.”  Harari paragraph 0144.)
26. (New) The method of claim 18, wherein 
the first data stream is detected by the controller to require more frequent access than the third data stream; and the second data stream is detected by the controller to require higher access performance than the third data stream. (“[0026] FIG. 2C is a diagram of a distributed namespace in an integrated heterogeneous solid state drive, according to one embodiment of the invention. In one embodiment, the controller, such as controller 114 of FIG. 1A, dynamically allocates memory to namespaces to satisfy a user's SLA requirements. Such dynamic allocation of memory includes but is not limited to techniques such as auto-tiering (e.g., autonomously mapping “cold” data onto lower performance media and mapping “hot” data onto higher performance media), creating a write buffer with low latency, and using high-endurance media such as NVRAM. In the FIG. 2C embodiment, a namespace 270 is dynamically mapped among NVM devices 232, 236, and 238. The controller dynamically stores “cold” data on high capacity, low performance physical devices (e.g., namespace portion 270b in TLC device 246), stores “hot” data on higher performance physical devices (e.g., namespace portion 270a in eMLC device 242) and stores very low latency, frequently accessed data on very low latency, high performance physical devices (e.g., namespace portion 270c in NVRAM device 248).”  Hayashida paragraph 0026.)
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harari, Hayashida, Gorobets and Handy (The SSD Guy, Where does NVRAM fit? 2014)
3. The memory component of claim 2, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the first memory tier. (“frequently accessed data should be stored in an NVRAM memory or an SLC memory, byte addressable (i.e., less than a page) data should be buffered in an NVRAM memory”  Hayashida paragraph 0023.  “Namespace 258 associated with a NVRAM memory 248 in NVM device 238 has a capacity as defined by a user and is mapped to NVM device 238 because, for example, the performance of a NVRAM-type memory satisfies the defined performance (e.g., low latency and frequent read operations).”  Hayashida paragraph 0025.
Hayashida does not expressly state that the NVRAM uses DRAM as a medium.
Handy teaches: “What is NVRAM? Quite simply, it’s DRAM or SRAM that has a back-up flash memory a small controller, and a battery or super-capacitor.”  Handy page 1, first paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Handy because NVRAM using DRAM is easy to manufacture, non-volatile (when backed up) and faster than other common non-volatile memories (e.g. NAND). )
22. (New) The method of claim 21, wherein 
the memory units include Dynamic Random-Access Memory (DRAM) in the first memory tier. (See rejection of claim 3.)
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harari, Hayashida, Gorobets, and Vatto (Analyzing Intel-Micron 3D XPoint: The Next Generation Non-Volatile Memory, 2015)
4. The computing system of claim 2, wherein 
memory units include cross point memory. (The previously cite art does not discuss cross point memory.
Vatto teaches: “Intel and Micron wouldn't disclose any internal read/write voltages, but we were told that the voltages are considerably lower than in NAND, which requires ~20V for program/erase to create an electric field strong enough to tunnel electrons through an insulator. The lower voltages should, in turn, result in lower power consumption compared to DRAM and NAND.”  Vatto page 1, last paragraph.  
It would have been obvious to one of ordinary skill in the art to include cross point memory in the memory units as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the lower power requirements of cross point memory can be seen as an improvement over NAND).  The prior art contained a known technique that is applicable to the base device (method, or product) (using this type of memory is applicable to the device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill would have recognized that substituting at least some NAND with cross point memory would save power and that this improves the system). See MPEP § 2143(I)(D).)
23. (New) The method of claim 21, wherein
the memory units include cross point memory.  (See rejection of claim 4.)
Cancelled: Claims 8-9 and 19.
Withdrawn: Claims 10-17.



Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Rejections under § 112b:
All rejections under this section are withdrawn in response to claim amendments. 
Rejections under § 103:
Applicant states that Hayashida fails to teach a direct connection between the memory devices.  See Hayashida figure 2D.
It is noted that Hayashida, not Harari, was cited as teaching memories with different access speeds.
Applicant states that the memories of Hayashida are not in a single integrated circuit.  The memories of Hayashida appear to be on the same board (a PCIe board).  Harari also expressly teaches the flash and controller to be located in the same package.  See Hariri figure 6B and paragraph 0047.  
Applicant argues that one of ordinary skill in the art would physically combine the devices of Harari and Hayashida to create a device that would not read on the claims.  The evaluation under § 103 is to what the prior art in combination would suggest to one of ordinary skill in the art, not how the devices of the prior art could be physically combined.  See MPEP § 2145(III).


Conclusion
Title
Document I.D.
Reason Included
Non-Volatile Memory and Method with Small Logical Groups Distributed Among Active SLC and MLC Memory Partitions
US 20120297121 A1
" In another embodiment, units of data are sorted according to their temperatures into different block streams such that the blocks in each operating stream only involves data of similar temperature. The goal is to separate hot data from cold data as soon as possible and at every opportunity." paragraph 0191.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139